       Case 19-70664            Doc 5      Filed 06/06/19          Entered 06/06/19 13:57:29             Desc Main
                                              Document             Page 1 of 6
                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                                         *          Chapter 13
                                                               *          Case No.
WAHTIKI T. CRAWFORD

                                                                   Check if this is a modified plan, and list below the sections
                                                               of the plan that have been changed.




                                                CHAPTER 13 PLAN
                                           MIDDLE DISTRICT OF GEORGIA
                                             (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an
                          option on the form does not indicate that the option is appropriate in your circumstances.
                          Plans that do not comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check
                          each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or
                          eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this
                          bankruptcy case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                          attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                          confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                          confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                          Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                          plan.


        The following matters may be of particular importance to you. Debtors must check one box on each line to
        state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
        both boxes are checked, the provision will be ineffective if set out later in the plan.



                  The plan seeks to limit the amount of a secured claim,
                  as set out in Part 3, Section 3.5, which may result in a
        1.1                                                                         Included         X   Not Included
                  partial payment or no payment at all to the secured
                  creditor.

                  The plan requests the avoidance of a judicial lien or
        1.2       nonpossessory, nonpurchase-money security interest            X Included               Not Included
                  as set out in the Nonstandard Provisions Part 6.

                  The plan sets out Nonstandard Provision in Part 6.            X      Included          Not Included
        1.3


GAMB Form 113 Word Format 12/1/17                                                                                Page 1 of 6
       Case 19-70664         Doc 5       Filed 06/06/19         Entered 06/06/19 13:57:29             Desc Main
                                            Document            Page 2 of 6

       Income status of debtor(s) as stated on Official form 122-C1

               Check One:

                      X The current monthly income of the debtor(s) is less than the applicable median income
                    specified in 11 U.S.C. §1325(b)(4)(A).

                          The current monthly income of the debtor(s) is not less than the applicable median
                    income specified in 11 U.S.C. §1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.           The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the
               debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $ 488.00 monthly (If the
               payments change over time include the following.) These plan payments change to $ N/A weekly/bi-
               weekly/semi-monthly/monthly on ___, 20____.

2.2.           Additional Payments of $ 0 will be made on ________ from _________________________.

2.3.           The Trustee percentage fee as set by the United States Trustee will be collected from each payment made by
               the debtor(s).

2.4.           If the debtor(s)’ current monthly income is less than the applicable median income specified
               in 11 U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

               If the debtor(s) current monthly income is not less than the applicable median income specified in 11
               U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.           The monthly payments will be made on the following long-term debts: (Payments which become due after
               the filing of the petition but before the month of the first payment designated here will be added to the pre-
               petition arrearage claim.)


NAME OF CREDITOR                          MONTH OF FIRST PAYMENT                          MONTHLY
                                               UNDER PLAN                              PAYMENT AMOUNT



3.2.           After confirmation, distributions will be made to cure arrearages on long term debts where the last payment
               is due after the last payment under the plan. If no monthly payment is designated, the arrearage claims will be
               paid after the short term secured debts listed in Section 3.3 and 3.5

                                 ESTIMATED           INTEREST                                          MONTHLY
NAME OF                          AMOUNT              RATE                COLLATERAL                    PAYMENT
CREDITOR                         DUE                (if applicable)                                      (if any)




GAMB Form 113 Word Format 12/1/17                                                                             Page 2 of 6
       Case 19-70664        Doc 5       Filed 06/06/19          Entered 06/06/19 13:57:29             Desc Main
                                           Document             Page 3 of 6
3.3           The following claims are not subject to cram down because debts are secured by a purchase money security
              interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy petition, or, if
              the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See
              §1325(a). The claims listed below will be paid in full as allowed.

NAME OF                     AMOUNT                 INTEREST               COLLATERAL                     MONTHLY
CREDITOR                    DUE                    RATE                                                  PAYMENT

Bridgecrest                 $18,146                       5.5           2017 Hyundai Sonata               $357.00




3.4.          Preconfirmation adequate protection payments will be made to the following secured creditors and holders of
              executory contracts after the filing of a proof of claim by the creditor. These payments will be applied to
              reduce the principal of the claim.

NAME OF CREDITOR                                                       ADEQUATE PROTECTION AMOUNT

Bridgecrest                                                                               $75.00




3.5           After confirmation of the plan, the following secured creditors who are subject to cramdown, with allowed
              claims will be paid as follows:

              If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
              If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
              If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
              If you do not intend to cram down the claim, enter “debt” as the value.


NAME OF                           AMOUNT          VALUE            INT.      COLLATERAL                       MONTHLY
CREDITOR                          DUE                              RATE                                       PAYMENT
                                                                                                              AMOUNT




GAMB Form 113 Word Format 12/1/17                                                                             Page 3 of 6
       Case 19-70664          Doc 5       Filed 06/06/19        Entered 06/06/19 13:57:29               Desc Main
                                             Document           Page 4 of 6
3.6.            The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the collateral for a
                specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
                indicated in Part 6 Nonstandard Provisions. The debtor(s) agree to termination of the stay under 11 U.S.C.
                §362(d) and §1301 with respect to the collateral; upon confirmation of the plan. An allowed unsecured claim
                resulting from the dispositions of the collateral will be treated as unsecured.

NAME OF CREDITOR                                             DESCRIPTION OF COLLATERAL




3.7             The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                             COLLATERAL




3.8             The judicial liens or non-possessory, non-purchase security interests that are being avoided are listed in Part
                6 Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Debt


4.1.            Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $3,250.00 to be paid as follows:


                   Pursuant to the current Administrative Order on Attorney Fee Awards

                    By another method as set out in Part 6 Nonstandard Provisions. Attorney will be required to submit an
                itemization of their time to the Court.


4.2.            The following domestic support obligations will be paid over the life of the plan as follows: These payments
                will be made simultaneously with payment of the secured debt to the extent funds are available and will
                include interest at the rate of ___%. (If this is left blank, no interest will be paid.)


NAME OF CREDITOR                                                                                   PAYMENT AMOUNT




4.3.            All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in full over the life of
                the plan as funds become available in the order specified by law.

                See Part 6 Nonstandard Provisions




GAMB Form 113 Word Format 12/1/17                                                                               Page 4 of 6
       Case 19-70664         Doc 5       Filed 06/06/19         Entered 06/06/19 13:57:29               Desc Main
                                            Document            Page 5 of 6

Part 5: Treatment of Non Priority Unsecured Claims



5.1.           Debtor(s) will make payments that will meet all of the following parameters (these are not cumulative,
               debtor(s) will pay the highest of the three)

               (a) Debtor(s) will pay all of the disposable income as shown on Form I22C of $ 0 to the non-priority
               unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary provisions in
               Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
               requirement.

               (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive $0.
               Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible for
               discharge in this case.

               (c) The debtor(s) will pay $0   to the general unsecured creditors to be distributed prorata.

5.2.           General unsecured creditors whose claims are duly proven and allowed will be paid:

               (a) $0 dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
               5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
               2 Section 2.4.

               (b) the debtor(s) anticipates unsecured creditors will receive a dividend of ____%, but will also pay the
               highest amount shown in paragraph,5.1(a),5.1(b) or 5.1(c) above. All creditors should file claims in the event
               priority and secured creditors do not file claims and funds become available for distribution.

5.3.           The following unsecured claims are classified to be paid at 100%. If the debtor(s) is proposing to pay
               interest on classified claims, or to pay the claims a regular monthly payment, those proposals should appear
               in Part 6 Nonstandard Provision.

NAME OF CREDITOR                           COLLATERAL                          REASON FOR CLASSIFICATION




5.4.           The executory contracts and unexpired leases listed below are assumed. All other executory and unexpired
               leases are rejected. If the debtor(s) wishes to cure a default on a lease, an explanation of those payments
               should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                             DESCRIPTION OF COLLATERAL




5.5.           Unless otherwise ordered by the Court, all property of the estate, whether in the possession of the Trustee or
               the debtor(s), remains property of the estate subject to the Court’s jurisdiction, notwithstanding §1327(b),
               except as otherwise provided in Part 6 Nonstandard Provisions below. Property of the estate not paid to
               the Trustee shall remain in the possession of the debtor(s). All property in the possession and control of the
               debtor(s) at the time of confirmation shall be insured by the debtor(s). The Chapter 13 Trustee will not and is
               not required to insure such property and has no liability for injury to any person, damage or loss to any such
               property in possession and control of the debtor(s) or other property affected by property in possession and
               control of the debtor(s).




GAMB Form 113 Word Format 12/1/17                                                                              Page 5 of 6
        Case 19-70664             Doc 5    Filed 06/06/19        Entered 06/06/19 13:57:29               Desc Main
                                              Document           Page 6 of 6
5.6.             Notwithstanding the proposed treatment or classification of any claim in the plan confirmed in this case, all
                 lien avoidance actions or litigation involving the validity of liens or preference actions will be reserved and
                 can be pursued after confirmation of the plan. Successful lien avoidance or preference action will be grounds
                 for modification of the plan.


Part 6: Nonstandard Provisions


                 Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set forth below. These plan
                 provisions will be effective only if the applicable box in Part 1 of this plan is checked.

1.      Payments to the trustee shall be made as follows: Payroll Deduction at Tift County Board of Commissioners, P.O.
        Box 826, Tifton, GA 31793.
2.      Upon discharge of the Debtor(s), and pursuant to § Section 522 (f), all non-possessory non-purchase money interest(s)
        in household goods and furnishings, wearing apparel, appliances, and jewelry are avoided to the extent of the debtor’s
        exemptions as to the following: Security Finance, Southern Financial, Bancorp Finance and Loan South
3.      Upon discharge of the Debtor(s), all judicial lien(s) in all property of the debtor, acquired both pre-filing and post-
        filing, are avoided to the extent allowed by law including but not limited to the following: Credit Bureau Associates
4.      Upon completion of plan payments and discharge of the Debtor(s), the following creditors will release lien(s) on
        vehicles: Bridgecrest
5.      Internal Revenue Service shall be paid through plan for priority taxes.



Part 7: Signatures



7.1.             The debtor(s)’ attorney (or debtor(s), if not represented by an attorney) certifies that all provisions of this
                 plan are identical to the Official form of the Middle District of Georgia. except for language contained in
                 Part 6: Nonstandard Provisions.



Debtor(s)


/s/ Wahtiki T. Crawford                                                              June 5, 2019
Signature of Debtor 1                                                  Date


/s/
Signature of Debtor 2                                                  Date




Debtor(s) Attorney


/s/ Michael H. Turner                                                                June 5, 2019
Signature of Debtor(s) Attorney                                        Date




GAMB Form 113 Word Format 12/1/17                                                                               Page 6 of 6
